DETAILED ACTION
This action is in response to the initial filing of Application. 17/829,733 on 06/01/2022.
Claims 1 – 3 are still pending in this application, with claims 1- 3 being independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Aside from the non-prior art rejections, it has been determined that the prior art fails to teach or suggest in reasonable combination the limitations recited in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1- 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,172,342 in view of  claim 1 of US 9,940,941. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y> 1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y = 2.

2. A method for generating a time stretched and/or frequency transposed signal from an input signal, the method comprising: deriving a number Y > 2 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to deriving a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and a magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; determining the synthesis subband signal by applying a window function to the frame of processed samples, and overlapping and adding the samples of a sequence of windowed frames of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal.

3. A non-transitory data carrier storing computer-readable instructions for performing the method set forth in claim 2.
US 9,172,342

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of the corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.


7. The system of claim 1, wherein the subband processing unit further comprises a windowing unit upstream of the overlap and add unit and configured to apply a window function of a length which corresponds to the frame length L to the frame of processed samples , and wherein optionally the window function is one of a: Gaussian window, cosine window, raised cosine window, Hamming window, Hann window, rectangular window, Bartlett window, and Blackman window.
US 9,940,941

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1, wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.


	As shown above, claim 7 of US 9,172,342 recites the limitations of claim 1 of the current application when the window function is limited to a rectangular window, except for “wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples”. However, claim 1 of US 9,940,941 recites this limitation. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the recited limitations of claim 7 of US 9,172,342  with the recited limitations of claim 1 of US 9,940,941 to provide improved audio coding. Therefore, claim 1 of the current application is an obvious variant of claim 7 of US 9,172,342 in view of claim 1 of US 9,940,941. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention for a method and a non-transitory data carrier storing computer-readable instructions for performing a method to be obvious variants of system when parallel limitations are recited for each embodiment. Therefore, claims 2 and 3 of the current application are obvious variants of claim 7 of US 9,172,342 in view of claim 1 of US 9,940,941.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No 9,735,750 in view of claim 1 of US 9,940,941 and further in view of claim 1 of US 9,172,342. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y> 1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y = 2.

2. A method for generating a time stretched and/or frequency transposed signal from an input signal, the method comprising: deriving a number Y > 2 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to deriving a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and a magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; determining the synthesis subband signal by applying a window function to the frame of processed samples, and overlapping and adding the samples of a sequence of windowed frames of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal.

3. A non-transitory data carrier storing computer-readable instructions for performing the method set forth in claim 2.
US 9,735,750

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.

6. The system of claim 1, wherein the subband processing unit further comprises a windowing unit upstream of the overlap and add unit and configured to apply a window function of a length which corresponds to the frame length L to the frame of processed samples, and wherein optionally the window function is one of a: Gaussian window, cosine window, raised cosine window, Hamming window, Hann window, rectangular window, Bartlett window, and Blackman window.
US 9,940,941

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1, wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,172,342

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of the corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.





As shown above, claim 6 of US 9,735,750 recites the limitations of claim 1 of the current application when the window function is limited to a rectangular window, except for:  “wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples”; and “ the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample”. However, claim 1 of US 9,940,941 recites the interpolation limitation, and claim 1 of US 9,172,342 recites the mean value limitation.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the recited limitations of claim 6 of US 9,735,759  with the recited limitations of claim 1 of US 9,940,941 to provide improved audio coding.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combination of claim 6 of US 9,735,759 and claim 1 of US 9,940,941 with the recited limitations of claim 1 of US 9,172,342 to  provide improved audio coding. Therefore, claim 1 of the current application is an obvious variant of claim 6 of US 9,735,759 in view of claim 1 of US 9,940,941 and claim 1 of US 9,172,342. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention for a method and a non-transitory data carrier storing computer-readable instructions for performing a method to be obvious variants of system when parallel limitations are recited for each embodiment. Therefore, claims 2 and 3 of the current application are obvious variants of claim 6 of US 9,735,759 in view of claim 1 of US 9,940,941 and claim 1 of US 9,172,342.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,940,941 in view of claim 1 of US 9,9,172,342  and further in view of claim 6 of US 9,735,750. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y> 1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y = 2.

2. A method for generating a time stretched and/or frequency transposed signal from an input signal, the method comprising: deriving a number Y > 2 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to deriving a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and a magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; determining the synthesis subband signal by applying a window function to the frame of processed samples, and overlapping and adding the samples of a sequence of windowed frames of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal.

3. A non-transitory data carrier storing computer-readable instructions for performing the method set forth in claim 2.
US 9,940,941

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1, wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,172,342

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of the corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.



US 9,735,750

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.

6. The system of claim 1, wherein the subband processing unit further comprises a windowing unit upstream of the overlap and add unit and configured to apply a window function of a length which corresponds to the frame length L to the frame of processed samples, and wherein optionally the window function is one of a: Gaussian window, cosine window, raised cosine window, Hamming window, Hann window, rectangular window, Bartlett window, and Blackman window.


As shown above, claim 1 of US 9,940,941 recites the limitations of claim 1 of the current  application except for: “ the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample”; and “the window function is a rectangular window with a length corresponding to the frame length L”. However, claim 1 of US 9,172,342 recites the mean value limitation, and claim 6 of US 9,735,750 recites the rectangular window function.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the recited limitations of claim 1 of US 9,940,941 with the recited limitations of claim 1 of US 9,172,342 to provide improved audio coding.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combination of claim 1 of US 9,940,941 and claim 1 of US 9,172,342 with the recited limitations of claim 6 of US 9,735,750 to provide improved audio coding. Therefore, claim 1 of the current application is an obvious variant of claim 1 of US 9,940,941 in view of claim 1 of US 9,172,342 and claim 6 of US 9,735,750. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention for a method and a non-transitory data carrier storing computer-readable instructions for performing a method to be obvious variants of system when parallel limitations are recited for each embodiment. Therefore, claims 2 and 3 of the current application are obvious variants of claim 1 of US 9,940,941 in view of claim 1 of US 9,172,342 and claim 6 of US 9,735,750.

Claims 1- 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,192,562 (US 10,192,562)  in view of claim 6 of U.S. Patent No. 9,735,750  (US 9,735,750) . Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y> 1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y = 2.

2. A method for generating a time stretched and/or frequency transposed signal from an input signal, the method comprising: deriving a number Y > 2 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to deriving a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and a magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; determining the synthesis subband signal by applying a window function to the frame of processed samples, and overlapping and adding the samples of a sequence of windowed frames of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal.

3. A non-transitory data carrier storing computer-readable instructions for performing the method set forth in claim 2.
US 10,192,562

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1, wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of the corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,735,750

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.

6. The system of claim 1, wherein the subband processing unit further comprises a windowing unit upstream of the overlap and add unit and configured to apply a window function of a length which corresponds to the frame length L to the frame of processed samples, and wherein optionally the window function is one of a: Gaussian window, cosine window, raised cosine window, Hamming window, Hann window, rectangular window, Bartlett window, and Blackman window.


As shown above, claim 1 of US 10,192,562 recites the limitations of claim 1 of the current except for “the window function is a rectangular window with a length corresponding to the frame length L”. However, claim 6 of US 9,735,750 recites the rectangular window function.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the recited limitations of claim 1 of 10,192,562 with the recited limitations of claim 6 of US 9,735,750 to provide improved audio coding. Therefore, claim 1 of the current application is an obvious variant of claim 1 of US 10,192,562 in view of claim 6 of US 9,735,750. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention for a method and a non-transitory data carrier storing computer-readable instructions for performing a method to be obvious variants of system when parallel limitations are recited for each embodiment. Therefore, claims 2 and 3 of the current application are obvious variants of claim 1 of US 10,192,562 in view of claim 6 of US 9,735,750.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,446,161 (US 10,446,161) in view of claim 1 of U.S Patent No. 9,940,941(US 9,940,941) and further in view of claim 7 of U.S. Patent No. 9,172,342 (US 9,172,342). Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y> 1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y = 2.

2. A method for generating a time stretched and/or frequency transposed signal from an input signal, the method comprising: deriving a number Y > 2 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to deriving a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and a magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; determining the synthesis subband signal by applying a window function to the frame of processed samples, and overlapping and adding the samples of a sequence of windowed frames of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal.

3. A non-transitory data carrier storing computer-readable instructions for performing the method set forth in claim 2.
US 10,446,161

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1; and applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function of a length which corresponds to the frame length L to the frame of processed samples; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,940,941

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1, wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,172,342

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of the corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.


7. The system of claim 1, wherein the subband processing unit further comprises a windowing unit upstream of the overlap and add unit and configured to apply a window function of a length which corresponds to the frame length L to the frame of processed samples , and wherein optionally the window function is one of a: Gaussian window, cosine window, raised cosine window, Hamming window, Hann window, rectangular window, Bartlett window, and Blackman window.


As shown above, claim 1 of US 10,446,161 recites the limitations of claim 1 of the except for:  “wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples”; and “ the window function is a rectangular window function with a length corresponding to the frame length L”. However, claim 1 of US 9,940,941 recites the interpolation limitation, and claim 7 of US 9,172,342 recites the rectangular window function limitation.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the recited limitations of claim 1 of US 10,446,161 with the recited limitations of claim 1 of US 9,940,941 to provide improved audio coding.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combination of claim 1 of US 10,446,161 and claim 1 of US 9,940,941 with the recited limitations of claim 7 of US 9,172,342 provide improved audio coding. Therefore, claim 1 of the current application is an obvious variant of claim 1 of US 10,446,161 in view of claim 1 of US 9,940,941 and claim 7 of US 9,172,342. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention for a method and a non-transitory data carrier storing computer-readable instructions for performing a method to be obvious variants of system when parallel limitations are recited for each embodiment. Therefore, claims 2 and 3 of the current application are obvious variants of claim 1 of US 10,446,161 in view of claim 1 of US 9,940,941 and claim 7 of US 9,172,342.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,706,863 (US 10,706,863) in view of claim 7 of U.S. Patent No. 9,172,342 (US 9,172,342). Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y> 1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y = 2.

2. A method for generating a time stretched and/or frequency transposed signal from an input signal, the method comprising: deriving a number Y > 2 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to deriving a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and a magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; determining the synthesis subband signal by applying a window function to the frame of processed samples, and overlapping and adding the samples of a sequence of windowed frames of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal.

3. A non-transitory data carrier storing computer-readable instructions for performing the method set forth in claim 2.
US 10,706,863

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y ≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function of a length which corresponds to the frame length L to the frame of processed samples; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,172,342

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of the corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.


7. The system of claim 1, wherein the subband processing unit further comprises a windowing unit upstream of the overlap and add unit and configured to apply a window function of a length which corresponds to the frame length L to the frame of processed samples , and wherein optionally the window function is one of a: Gaussian window, cosine window, raised cosine window, Hamming window, Hann window, rectangular window, Bartlett window, and Blackman window.


As shown above, claim 1 of US 10,706,863 recites the limitations of claim 1 of the except for “ the window function is a rectangular window function”. However, claim 7 of US 9,172,342 recites the rectangular window function limitation.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the recited limitations of claim 1 of  US 10,706,863 with the recited limitations of claim 7 of US 9,172,342 to  provide improved audio coding. Therefore, claim 1 of the current application is an obvious variant of claim 1 of US 10,706,863 in view of claim 7 of US 9,172,342. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention for a method and a non-transitory data carrier storing computer-readable instructions for performing a method to be obvious variants of system when parallel limitations are recited for each embodiment. Therefore, claims 2 and 3 of the current application are obvious variants of claim 1 of US 10,706,863 in view of claim 7 of US 9,172,342.

Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,355,133 (US 11,355,133) in view of claim 1 of U.S. Patent No. 9,940,941 (US 9,940,941) and further in view of claim 7 of U.S. Patent No. 9,172,342 (US 9,172,342). Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y> 1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y = 2.

2. A method for generating a time stretched and/or frequency transposed signal from an input signal, the method comprising: deriving a number Y > 2 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1, and wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to deriving a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and a magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; determining the synthesis subband signal by applying a window function to the frame of processed samples, and overlapping and adding the samples of a sequence of windowed frames of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal.

3. A non-transitory data carrier storing computer-readable instructions for performing the method set forth in claim 2.
US  11,355,133

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising one or more processing elements that: derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one by: forming Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal, wherein L is a frame length greater than 1; and applying a block hop size of h samples to said plurality of complex-valued analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; generating, on the basis of Y corresponding frames of input samples, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of corresponding input samples in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; applying a window function to the frame of processed samples, wherein the window function is a rectangular window with a length corresponding to the frame length L; and determining the synthesis subband signal by overlapping and adding the samples of a sequence of windowed frames of processed samples; and generating the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,940,941

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≥1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1, wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on a linear combination, with non-negative integer coefficients, of respective phases of the corresponding input sample in a first and second frame of the Y frames of input samples; and ii) the magnitude of the processed sample is based on the magnitude of the corresponding input sample in each of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.
US 9,172,342

1. A system configured to generate a time stretched and/or frequency transposed signal from an input signal, the system comprising: an analysis filter bank configured to derive a number Y≧1 of analysis subband signals from the input signal, wherein each analysis subband signal comprises a plurality of complex-valued analysis samples, each having a phase and a magnitude; a subband processing unit configured to generate a synthesis subband signal from the Y analysis subband signals using a subband transposition factor Q and a subband stretch factor S, at least one of Q and S being greater than one, wherein the subband processing unit comprises: a block extractor configured to: i) form Y frames of L input samples, each frame being extracted from said plurality of complex-valued analysis samples in an analysis subband signal and the frame length being L>1; and ii) apply a block hop size of h samples to said plurality of analysis samples, prior to forming a subsequent frame of L input samples, thereby generating a sequence of frames of input samples; a nonlinear frame processing unit configured to generate, on the basis of Y corresponding frames of input samples formed by the block extractor, a frame of processed samples by determining a phase and magnitude for each processed sample of the frame, wherein, for at least one processed sample: i) the phase of the processed sample is based on the respective phases of the corresponding input sample in each of the Y frames of input samples; and ii) the magnitude of the processed sample is determined as a mean value of the magnitude of the corresponding input sample in a first frame of the Y frames of input samples and the magnitude of the corresponding input sample in a second frame of the Y frames of input samples; and an overlap and add unit configured to determine the synthesis subband signal by overlapping and adding the samples of a sequence of frames of processed samples; and a synthesis filter bank configured to generate the time stretched and/or frequency transposed signal from the synthesis subband signal, wherein the system is operable at least for Y=2.


7. The system of claim 1, wherein the subband processing unit further comprises a windowing unit upstream of the overlap and add unit and configured to apply a window function of a length which corresponds to the frame length L to the frame of processed samples , and wherein optionally the window function is one of a: Gaussian window, cosine window, raised cosine window, Hamming window, Hann window, rectangular window, Bartlett window, and Blackman window.


As shown above, claim 1 of US 11,355,133 recites the limitations of claim 1 of the except for:  “wherein at least one of the L input samples is derived by interpolating two or more of the plurality of complex-valued analysis samples”; and “ the window function is a rectangular window function”. However, claim 1 of US 9,940,941 recites the interpolation limitation, and claim 7 of US 9,172,342 recites the rectangular window function limitation.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the recited limitations of claim 1 of US 11,355,133 with the recited limitations of claim 1 of US 9,940,941 to provide improved audio coding.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the combination of claim 1 of US 11,355,133 and claim 1 of US 9,940,941 with the recited limitations of claim 7 of US 9,172,342 provide improved audio coding. Therefore, claim 1 of the current application is an obvious variant of claim 1 of US 11,355,133 in view of claim 1 of US 9,940,941 and claim 7 of US 9,172,342. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention for a method and a non-transitory data carrier storing computer-readable instructions for performing a method to be obvious variants of system when parallel limitations are recited for each embodiment. Therefore, claims 2 and 3 of the current application are obvious variants of claim 1 of US 11,355,133 in view of claim 1 of US 9,940,941 and claim 7 of US 9,172,342.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657